Citation Nr: 1609866	
Decision Date: 03/11/16    Archive Date: 03/22/16

DOCKET NO.  14-25 130	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Salt Lake City, Utah


THE ISSUES

1.  Whether new and material evidence has been submitted to reopen a claim of entitlement to service connection for a psychiatric disorder to include depression, anxiety, or an adjustment disorder.  

2.  Whether new and material evidence has been submitted to reopen a claim of entitlement to service connection for human immunodeficiency virus as secondary to a psychiatric disorder.  


REPRESENTATION

Veteran represented by:	Military Order of the Purple Heart of the U.S.A.


WITNESSES AT HEARING ON APPEAL

The Veteran and his mother

ATTORNEY FOR THE BOARD

Avery M. Schonland, Associate Counsel


INTRODUCTION

The Veteran had active service from October 1983 to February 1984 and January 1985 and January 1988.  This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2012 rating decision from the Department of Veterans Affairs (VA) Regional Office (RO) in Salt Lake City, Utah.  In that rating decision, the RO declined to reopen previously denied claims of entitlement to service connection for human immunodeficiency virus (HIV) and depression.  

In October 2015, the Veteran testified at a videoconference hearing before the undersigned Veterans Law Judge.  A transcript of the hearing is of record.  

Although the issue on appeal was characterized by the RO as entitlement to service connection for depression, in light of the Veteran's assertions and the evidence of record, the Board has recharacterized the issue more broadly.  See Clemons v. Shinseki, 23 Vet. App. 1, 5-6, 8 (2009) (holding that the scope of a mental health disability claim includes any mental disability that may reasonably be encompassed by a claimant's description of the claim, reported symptoms, and the other information of record).  

This case consists entirely of documents in the Veterans Benefits Management System (VBMS) and the Virtual VA electronic claims file.  The Board has reviewed all relevant documents in VBMS.  Any future consideration of this Veteran's case should take into consideration the existence of this electronic record.  There are additional VA treatment records in the Veteran's Virtual VA file, and the RO reviewed them in the June 2014 statement of the case and January 2015 supplemental statement of the case.  

The underlying merits of the claims of entitlement to service connection for a psychiatric disorder and HIV are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  In December 2008 and August 2009 rating decisions, the RO denied service connection for HIV and depression, respectively.  The Veteran did not appeal either rating decision or submit new and material evidence within one year of either rating decision.  

2.  The evidence received since the December 2008 rating decision is not cumulative or redundant of the evidence of record at the time of the prior denial of HIV, and relates to an unestablished fact necessary to substantiate that claim.  

3.  The evidence received since the August 2009 rating decisions is not cumulative or redundant of the evidence of record at the time of the prior denial of depression, and relates to an unestablished fact necessary to substantiate that claim.  


CONCLUSIONS OF LAW

1.  The December 2008 and August 2009 rating decisions denying service connection for HIV and depression, respectively, are final.  38 U.S.C.A. 
§§ 7105(b)(1), 7105(c), 7105(d)(3) (West 2002); 38 C.F.R. §§ 3.104, 3.156, 20.200, 20.302, 20.1103 (2008).  

2.  The Veteran has submitted new and material evidence, and the claim of entitlement to service connection for HIV is reopened.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2015).  

3.  The Veteran has submitted new and material evidence, and the claim of entitlement to service connection for depression is reopened.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2015).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

As the claims of entitlement to service connection for HIV and a psychiatric disorder are reopened and remanded for further development, VA's duties to notify and assist are deemed fully satisfied.  See 38 U.S.C.A. §§ 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.156, 3.159 (2015).  

The RO denied service connection for HIV in a December 2008 rating decision.  The RO acknowledged the Veteran's diagnosis, but cited the lack of in-service diagnosis or in-service incurrence or of HIV.  The Veteran was notified of this decision and his appellate rights, but did not appeal that decision or submit new and material evidence within one year of the December 2008 rating decision.  Therefore, that decision is final.  See 38 U.S.C.A. § 7105(c); 38 C.F.R. §§ 3.156(b), 20.302, 20.1103.  

Similarly, the RO denied service connection for depression in an August 2009 rating decision.  The RO acknowledged the Veteran's treatment for depression, but cited the lack of in-service incurrence or aggravation of depression.  The Veteran was notified of this decision and his appellate rights, but did not appeal that decision or submit new and material evidence within one year of the August 2009 rating decision.  Therefore, that decision is also final.  See 38 U.S.C.A. § 7105(c); 38 C.F.R. §§ 3.156(b), 20.302, 20.1103.  

In April 2012, the Veteran filed to reopen the claims of entitlement to service connection for HIV and depression.  The RO declined to reopen these claims in the December 2012 rating decision on appeal.  Nevertheless, the Board has a jurisdictional responsibility to consider whether it is proper for this claim to be reopened.  Jackson v. Principi, 265 F.3d 1366, 1369 (Fed. Cir. 2001).  

To reopen a previously denied claim, there must be new and material evidence.  New and material evidence is evidence not previously submitted to agency decision makers; which relates, either by itself or when considered with previous evidence of record, to an unestablished fact necessary to substantiate the claim; which is neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and which raises a reasonable possibility of substantiating the claim.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a).  

In determining whether evidence is new and material, the credibility of the evidence is presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).  The evidence need not relate specifically to the reason why the claim was last denied; rather it need only relate to any unestablished fact necessary to substantiate the claim.  Shade v. Shinseki, 24 Vet. App. 110, 118 (2010) (stating that the determination of whether newly submitted evidence raises a reasonable possibility of substantiating the claim is a component of the question of what is new and material evidence, rather than a separate determination).  Additionally, the phrase "raises a reasonable possibility of substantiating the claim" is meant to create a low threshold that enables, rather than precludes, reopening.  Shade, 24 Vet. App. at 117.  Reopening is required when the newly submitted evidence, combined with VA assistance and considered with the other evidence of record, raises a reasonable possibility of substantiating the claim.  Shade, 24 Vet. App. at 117.

At the time of the December 2008 rating decision denying service connection for HIV, the evidence of record included the Veteran's Salt Lake City VA Medical Center (VAMC) treatment records, his service treatment records, his DD 214, and his lay statements.  The Veteran's August 1983 service entrance examination showed a normal vascular system.  VA treatment records included June 2005 routine follow up treatment for HIV and a May 2008 diagnosis for advanced, uncontrolled HIV.  

At the time of the August 2009 rating decision, the evidence of record included the Veteran's service records, VA treatment records, his DD 214, and his lay statements.  The Veteran's August 1983 entrance examination showed a normal psychiatric system.  The Veteran's VA treatment records reflected a June 2006 history of depression and Sertraline prescription to treat that depression.  

The evidence received since the August 2009 rating decision denying service connection for depression includes the Veteran's April 2012 application to reopen the claim, in which he reported in-service onset of depression symptoms.  He explained that his depression had manifested while he was deployed to Korea, and discovered that his infant daughter needed open heart surgery.  He described eventually securing compassionate reassignment in 1986 to take custody of his daughter.  The Veteran's October 2015 testimony echoed these statements.  In a December 2012 submission, the Veteran reported treatment for depression in the years immediately following his separation from service at Salt Lake County Mental Health, and his October 2015 testimony clarified that Salt Lake County Mental Health and Valley Mental Health are the same facility.  These treatment records, received in November 2013, show an October 1993 diagnosis for severe depression.  In November 1993, the Veteran reported a history of depression dating back to 4 years prior, or roughly November 1989.  

The Board finds that the claim for service connection for depression is reopened.  Because the Veteran reported an in-service onset for depression, which must be presumed credible, and because there was previously no evidence of an in-service incurrence of depression of record, new and material evidence has been presented to reopen the previously denied claim of entitlement to service connection for depression.  

Similarly, the evidence received since the December 2008 rating decision denying service connection for HIV includes the Veteran's April 2012 application to reopen the claim, indicating that he is seeking secondary service connection for HIV as brought on by his depression.  He explained that his depression led to activities that put him at risk of contracting HIV.  Again, the October 2015 testimony echoed this statement.  Further, in February 2013, the Salt Lake City VAMC Chief of Infectious Diseases submitted a statement on the Veteran's behalf.  The doctor noted the Veteran's depression, and expressed his feeling that this depression contributed to the Veteran's inability to take treatment for HIV and the associated opportunistic infections.  The doctor characterized the Veteran's deterioration between 2006 and 2009 as out of proportion to what most patients experience, due to the inability to remain consistently in treatment.  

The Board finds that the claim for service connection for HIV is reopened.  The Veteran's statements and the statement by the Salt Lake City VAMC Chief of Infectious Diseases, all presumed credible, report an association between the Veteran's depression and his HIV, where there was previously no evidence of a nexus between any psychiatric disorder and his HIV of record.  Accordingly, new and material evidence has also been presented to reopen the previously denied claim of entitlement to service connection for HIV.  


ORDER

New and material evidence having been submitted, the claim of entitlement to service connection for depression is reopened, to this extent only, the claim is granted.  

New and material evidence having been submitted, the claim of entitlement to service connection for HIV is reopened, to this extent only, the claim is granted.  

REMAND

Remand is required to obtain VA treatment records.  The Veteran's testimony and private treatment records indicate the existence of older VA treatment records not of record.  The Veteran testified that he sought mental health counselling through the VA healthcare system during the Clinton Administration.  Similarly, the October 1993 Valley Mental Health treatment records noted that the Veteran had been recently discharged from the VA.  No VA records from this time period are associated with the claims file.  Therefore, remand is required for obtaining the outstanding VA treatment records.  While on remand, the AOJ should also obtain the most recent VA treatment records.  

Remand is also required to obtain VA examinations. VA's duty to assist includes providing a medical examination when is necessary to make a decision on a claim.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4).  Such development is necessary if the information and evidence of record does not contain sufficient competent medical evidence to decide the claim, but (1) contains competent evidence of diagnosed disability or symptoms of disability, (2) establishes that the veteran suffered an event, injury or disease in service, or has a presumptive disease during the pertinent presumptive period, and (3) indicates that the claimed disability may be associated with the in-service event, injury, or disease, or with another service-connected disability.  38 C.F.R. § 3.159(c)(4).  The Veteran has not been afforded VA examinations in connection with these claims.  Here, there are current diagnoses of psychiatric disorders and HIV.  The Veteran has provided competent reports of in-service symptoms of depression, and is claiming secondary service connection for HIV as associated with depression.  The private treatment records indicate longstanding treatment for both disorders.  The Valley Mental Health treatment records reflect depression dating back to four years prior to November 1993, or roughly 1989 (close in time to service discharge).  The Ogden Regional Medical Center treatment records reflect a diagnosis of HIV dating back to 16 years prior to June 2006, or roughly 1990 (close in time to service discharge).  Moreover, the Salt Lake City VAMC Chief of Infectious Diseases stated in a February 2013 statement that the Veteran's depression has aggravated his HIV by hampering his ability to remain consistently in treatment.  Therefore, remand is also required for VA examinations.  

Accordingly, the case is REMANDED for the following action:

1.  Contact the appropriate VA Medical Center to obtain and associate with the claims file all outstanding records of treatment.  A specific request should be made to the Salt Lake City VAMC for any treatment records dating from the Veteran's January 1988 separation from service through June 2005, and any records for treatment since January 2015.  If any requested records are not available, or the search for any such records otherwise yields negative results, that fact must clearly be documented in the claims file.  Efforts to obtain these records must continue until it is determined that they do not exist or that further attempts to obtain them would be futile.  The non-existence or unavailability of such records must be verified and this should be documented for the record.  Required notice must be provided to the Veteran and his representative.  

2.  Contact the Veteran and afford him the opportunity to identify by name, address and dates of treatment or examination any relevant medical records.  Subsequently, and after securing the proper authorizations where necessary, make arrangements to obtain all the records of treatment or examination from all the sources listed by the Veteran which are not already on file.  All information obtained must be made part of the file.  All attempts to secure this evidence must be documented in the claims file, and if, after making reasonable efforts to obtain named records, they are not able to be secured, provide the required notice and opportunity to respond to the Veteran and his representative.

3.  After obtaining any additional records, afford the Veteran a VA examination to determine the etiology of all diagnosed psychiatric disorders.  The entire claims file should be made available to and be reviewed by the examiner, and it should be confirmed that such records were available for review.  Any indicated tests and studies must be accomplished and all clinical findings must be reported in detail and correlated to a specific diagnosis.  An explanation for all opinions expressed must be provided.  

First, the examiner should identify each diagnosed psychiatric disorder.  The examiner must address the November 2012 VA treatment record noting a diagnosis of anxiety not otherwise specified and depression not otherwise, and the November 2014 VA treatment record noting an active problem list that included anxiety, depressive disorder, and an adjustment disorder with depressed mood.  

Second, for each disorder diagnosed, the examiner must state whether it is at least as likely as not (50 percent or higher probability) that the disorder had its onset in, or is otherwise related to, his service.  

The examiner must address the following:  1) the Veteran's statements regarding his infant daughter's health while he was deployed to Korea from May 1985 through May 1986, prior to his January 1988 separation from service; 2) the private treatment records showing diagnosis and treatment of depression dating back to at least 1993, with an established history of depression already existing at that time; and 3) any VA treatment records from the 1990s recovered on remand.  

4.  After obtaining any additional records, afford the Veteran a VA examination to determine the etiology of HIV.  The entire claims file should be made available to and be reviewed by the examiner, and it should be confirmed that such records were available for review.  Any indicated tests and studies must be accomplished and all clinical findings must be reported in detail and correlated to a specific diagnosis.  An explanation for all opinions expressed must be provided.  


The examiner must provide an opinion regarding whether it is at least as likely as not (a 50 percent or greater probability) that the Veteran's HIV is either caused or aggravated by a psychiatric disorder.  The examiner should address the particulars of this Veteran's medical history and the relevant medical science as applicable to this claim.  

In providing this opinion, the examiner must discuss the following:  1) the Veteran's testimony that his depression led him to engage in activities that put him at risk of contracting HIV; 2) the February 2013 statement by the Salt Lake City VA Chief of Infectious Diseases opining that the depression had aggravated the Veteran's HIV by hampering his ability to remain consistently in treatment, and characterizing his deterioration between 2006 and 2009 as out of proportion to what most patients experience; 3) the Veteran's report of HIV diagnosis in roughly 1990 in the June 2006 and August 2007 VA treatment records; and 4) any VA treatment records from the 1990s recovered on remand.  

5.  Notify the Veteran that it is his responsibility to report for any scheduled examination and to cooperate in the development of the claims, and that the consequences for failure to report for a VA examination without good cause may include denial of the claims.  38 C.F.R. §§ 3.158, 3.655 (2015).  In the event that the Veteran does not report for any scheduled examination, documentation must be obtained which shows that notice scheduling the examination was sent to the last known address.  It must also be indicated whether any notice that was sent was returned as undeliverable.

6.  Review each examination report to ensure that it is in complete compliance with the directives of this remand.  If a report is deficient in any manner, the AOJ must implement corrective procedures.  Stegall v. West, 11 Vet. App. 268, 271 (1998).  

7.  After completing the above action, and any other development as may be indicated by any response received as a consequence of the actions taken in the paragraphs above, the claim must be readjudicated.  If the claim remains denied, a supplemental statement of the case must be provided to the Veteran and his representative.  After the Veteran and his representative have had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review.  

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
K. MILLIKAN
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


